PER CURIAM.
Appellants leased storage space in a storage facility. When their goods were stolen appellants sued the security firm providing protection to the facility alleging they were third party beneficiaries of the contract between the facility and the firm. However, their own lease, which was attached to the complaint, negates the allegation that they could be third party beneficiaries, thus rendering the pleading objectionable and subject to dismissal. Harry Pepper & Associates, Inc. v. Lasseter, 247 So.2d 736 (Fla. 3d DCA 1971). We also reject their contention that appellee could be liable as a volunteer.
Affirmed.
GUNTHER, WARNER and POLEN, JJ., concur.